The opinion of the court was delivered by
Redfield, J.
This case comes before this court upon exceptions and a motion in arrest of judgment. The exceptions are founded upon an alleged defect in the proof of the corpus delicti.
1. The effective words of the Statute, so far as this case is concerned, are, “If any person shall have in his possession any mould, pattern, die, &c., or other tool, or instrument, adapted or designed for coining,” &c. The alleged defect in the proof in this case is, that the réspondent had only the mould for one side of the coin, and that, to constitute the entire offence, the person must have in his possession what will mould, at the least, one entire coin. This reasoning is ingenious, but is certainly fallacious. The same severity of criticism would exempt from the operation of the statute every tool, or instrument, if it had any material defect, so that, in its present form, it could not be applied to the purposes of coining; or, if one side of the mould were found in one man’s possession, and the other half in that of another, and no concert were shown between them, would put the case beyond the reach of the statute. *202The statute was intended to reach every part of the apparatus for coining, however much more might be necessary, to render that part effective. A die, without any engine, or press, would be useless ; so, too, of a punch, without any other tool; and yet these are specifically enumerated in the statute.
2. The objection, that the respondent is charged, in the indictment, only with making coin in imitation of the false, and not of the true coin, is fully answered by the case of State v. Randall, 2 Aik. 89. This confusion of ideas arises only from the ambiguous use, to which the verb “ counterfeit ” is applied. Both the coin made and that in imitation of which it is made are said to be counterfeited, the one in an active and the other in a passive sense. In the one case the action is effective, and in the other not. In the one case the productiveness of the action centres in the object, in the other it is reflected from it.
3. The allegation, “ which are current by law and usage in this State,” would, by reasonable intendment, have reference to the time of presenting the indictment, rather than the time of having in possession, and would, therefore, be bad, unless such averment is wholly unnecessary and may therefore be rejected as surplusage. And we think it may be. For neither the law or usage of this State can have effect to create currency; and we cannot suppose that the legislature, in enacting the statute, had reference to any other currency, except the legal currency of the United States. And in this indictment it is alleged, that the coin was in imitation of the current money and silver coin of the United States, called half-dollars. This is sufficient; and the additional averment, that they were current by law, or usage, in this State, is only drawing a conclusion from the general state of the laws of this State and the United States, which will always be judicially noticed by the court.
4. The materials, of which the false coin is made, need not be averred, and, if so set forth, need not be strictly proved, since it is in no sense descriptive of the offence, or essential to the identity of the conviction. The allegation of the materials, of which the coin is made, is found in all the forms of indictment for offences against the currency; but in none of the books is any mention made of the necessity of proof upon this point. Arch. Cr. Pl. 320, 321 et seq. *2033 Stark. Ev. 309-311. 1 Russ, on Crimes 79 et seq. Hence I conclude, that a mere defect of proof upon this point is never deemed essential.
Judgment that the respondent take nothing by his exceptions, or motion in arrest, and sentence awarded.